Citation Nr: 1113265	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder (claimed as a spinal injury).



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955 and from August 1955 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the RO.  

The matter was previously before the Board in September 2010, when the Board awarded service connection for cervical spine degenerative changes and residuals of a compression fracture of T7 with degenerative changes.  (Note: The award was implemented by the RO in January 2011.)  

In the same decision, the Board bifurcated the issue on appeal and remanded the claim for a low back disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran is not shown to have manifested a chronic low back condition in service or for many years thereafter.  

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a low back disorder since service.    

4.  The currently demonstrated low back degenerative changes are not shown to be due to an injury or other event of the Veteran's active service.



CONCLUSION OF LAW

The Veteran does not have a low back disability due to disease or injury that was incurred in or aggravated by active service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in August 2005 and February 2009.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was sent in a June 2006 letter.  The claim was last readjudicated in a January 2011  Supplemental Statement of the Case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, a lay statement, and reports of VA examination.  The Veteran has not identified other evidence that has not been obtained.

The VA Medical Center (VAMC) in Miami indicated in November 2007 that there were no records of treatment of the Veteran between 1969 and 1993 at their facility.  Any further efforts to obtain these records would be futile.   38 C.F.R. §  3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts that he injured his low back in a motor vehicle accident during service.  The Veteran reports the impact being so severe that he hit his head on the head rest so hard, it broke off.  He adds that, while there initially appeared to be no serious injury, six months later he was placed in traction for two weeks to relieve a pinched nerve in the spine causing neurological problems.

After careful consideration of all procurable and assembled data, the Board finds that service connection for a low back disability on a direct or presumptive basis is not warranted.  

Turning first to direct service connection, the service treatment records simply contain complaints of back pain in April 1957.  It was determined that he had a kidney infection.  He was treated for an acute back sprain in June 1965 with no follow-up treatment.  In January 1967, he was involved in  an automobile accident; however, there were no complaints or treatment for a low back condition.  There were no further complaints referable to the low back in service.  

The mere fact that the Veteran complained of back pain and was treated for acute sprain is not enough to establish that a chronic condition manifested during service.  See 38 C.F.R. § 3.303(b).   The July 1955 and April 1968 separation examinations were negative for both reports of low back problems  and a diagnosis of such.

Post-service, the first notation of arthritis of the low back was contained in VA outpatient treatment records dated in 1993.  Though it was not objectively confirmed by radiographic evidence until VA examination in April 2010.  Nevertheless, even assuming it was present in 1993, this was many years after the Veteran's discharge from active service and clearly outside the one-year presumptive period set for arthritis.  38 C.F.R. §§ .307, 3.309.

On review, the evidence serves to date the onset of his low back manifestations to a period many years after the Veteran's period of active service in 1993.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The absence of complaints or findings constitutes negative evidence against the claim because it tends to disprove that the current low back disability was due to the motor vehicle accident in 1967 or any other event or incident of the Veteran's service.  Id.  

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his low back since the 1967 accident, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran at the time of his discharge from service and in connection with earlier medical care rendered after service.  Id.   

Notably, the service separation examinations were negative for claimed low back problems.  He specifically denied having recurrent back pain at the time of his medical board examination in April 1968.  

Post-service, VA examinations in January 1969 and September 1969 were negative for a low back disability.  Additionally, there were no complaints with respect to the low back during VA hospitalization in March 1987.

Here, even though the Veteran was involved in a motor vehicle accident in 1967 and was treated for acute back sprain prior to the accident in 1965, there is no competent evidence that establishes a causal link between any current low back pathology and any document injury or other claimed event of the Veteran's service.  

In fact, the April 2010 VA examiner opined that there was no anatomic explanation that represented a plausible connection between a cervical spine injury in service and the development of leg symptoms 40 years later or a connection between a cervical spine injury and lumbar degenerative joint disease.  

The November 2010 VA examiner opined that it was less likely than not that the Veteran's low back disability was due to an injury sustained during the Veteran's active duty military service.  

The examiner reasoned that the April 2010 assessment that there was no identifiable nexus between the Veteran's low back disability and military service was accurate as he was unable to identify a recorded low back injury in service that could explain the current symptoms and clinical findings.  The examiner additionally reasoned that he did not know of any medical evidence that supported the development of low back degenerative changes due to a remote cervical spine injury.  

Although the Veteran asserts he sustained low back injuries during service, his statements alone do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the claim and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   



ORDER

Service connection for a low back disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


